PER CURIAM.
Kamari Sherrell appeals the trial court’s order revoking his probation. Although the trial court orally pronounced that Sherrell violated conditions 6 and 7, its order does not state in writing the conditions that Sherrell violated. We find that competent, substantial evidence supports the trial court’s oral findings which, if written, would “have been adequate to sustain the trial court’s conclusion of a willful and substantial violation.” Patt v. State, 876 So.2d 1278 (Fla. 5th DCA 2004). Accordingly, we affirm the trial court’s order revoking Sherrell’s probation, but we remand for the entry of a proper adjudication order identifying which conditions Sherrell violated.
AFFIRMED and REMANDED with Instructions.
COHEN, C.J., EVANDER, and WALLIS, JJ., concur.